OTT, Judge,
We reverse that portion of the order of the trial court fixing and allowing attorney’s fees to Mr. J. Hardin Peterson, Jr. and remand the case for further proceedings in order to delete from such award any sums included therein for services rendered on appeal.1
SCHEB, A. C. J., and DANAHY, J., concur.

. While Section 59.46, Fla.Stat. (1977) now provides for attorney’s fees to the prevailing party on appeal, that provision was not in effect at the time the trial court awarded fees in this case. See Ohio Realty Investment Corp. v. Southern Bank of West Palm Beach, 300 So.2d 679 (Fla.1974).